 1   WEIL, GOTSHAL & MANGES LLP                        CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                   Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                       (pzumbro@cravath.com)
 3   Ray C. Schrock, P.C. (pro hac vice)               Kevin J. Orsini (pro hac vice)
     (ray.schrock@weil.com)                            (korsini@cravath.com)
 4   Jessica Liou (pro hac vice)                       Omid H. Nasab (pro hac vice)
     (jessica.liou@weil.com)                           (onasab@cravath.com)
 5   767 Fifth Avenue                                  825 Eighth Avenue
     New York, NY 10153-0119                           New York, NY 10019
 6   Tel: 212 310 8000                                 Tel: 212 474 1000
 7   Fax: 212 310 8007                                 Fax: 212 474 3700

 8   KELLER & BENVENUTTI LLP                           MUNGER, TOLLES & OLSON LLP
     Tobias S. Keller (#151445)                        Fred A. Rowley, Jr. (#192298)
 9   (tkeller@kellerbenvenutti.com)                    (fred.rowley@mto.com)
     Jane Kim (#298192)                                Mark R. Yohalem (#243596)
10   (jkim@kellerbenvenutti.com)                       (mark.yohalem@mto.com)
11   650 California Street, Suite 1900                 350 South Grand Ave
     San Francisco, CA 94108                           Los Angeles, CA 90071-3426
12   Tel: 415 496 6723                                 Tel: 213 683 9100
     Fax: 650 636 9251
13
     Attorneys for Debtors and Debtors in Possession
14
                                  UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
16

17
                                                  Case No. 20-CV-00787-HSG
18     In re:

19     PG&E CORPORATION AND
       PACIFIC GAS AND ELECTRIC
20     COMPANY,                                   STIPULATION AND ORDER TO STAY
       ______________________________             APPEAL PENDING SETTLEMENT
21
           PG&E CORPORATION;
22         PACIFIC GAS & ELECTRIC
           COMPANY,
23         Debtors-Appellants,

24                         v.

25         OFFICIAL COMMITTEE OF
           TORT CLAIMANTS, ET AL.
26         Creditors-Appellees

27

28
 1          Appellants PG&E Corporation and Pacific Gas and Electric Company (“PG&E” or the

 2   “Debtors”) and Appellees, the Official Committee of Tort Claimants and the Ad Hoc Committee of

 3   Subrogation Claimants, (collectively, the “Parties”), respectfully submit this Stipulation To Stay The

 4   Appeal Pending Settlement.

 5          WHEREAS, on July 18, 2019, as part of its Chapter 11 proceedings, the Debtors filed a

 6   motion to estimate the aggregate value of its wildfire liabilities, including asking the bankruptcy

 7   court to decide whether PG&E, as an investor-owned utility, may be held strictly liable under the

 8   doctrine of inverse condemnation. Debtors’ Motion for the Establishment of Wildfire Claims

 9   Estimation Procedures, Dkt. No. 3091 (July 18, 2019).1

10          WHEREAS, on December 3, 2019, the bankruptcy court entered an order holding that the

11   Debtors, as a matter of law, are subject to inverse condemnation liability. Order on Applicability of

12   Inverse Condemnation; Rule 54(b) Certification, Dkt. No. 4949 at 3 (Dec. 3, 2019) (the “Inverse

13   Condemnation Order”).

14          WHEREAS, on December 19, 2019, the bankruptcy court approved a settlement agreement

15   between the Debtors and the Ad Hoc Group of Subrogation Claim Holders (Order Authorizing and

16   Approving Of Settlement With Subrogation Claimholders, Dkt. No. 5173 (Dec. 19, 2019)) and a

17   settlement agreement between the Debtors, the Official Committee of Tort Claimants and attorneys

18   representing at least 70% of the victims of the 2017 North Bay Wildfires and the 2018 Camp Fire

19   (Order Authorizing The Debtors And TCC To Enter Into Restructuring Support Agreement With The

20   TCC, Consenting Fire Claimant Professionals, And Shareholder Proponents, Dkt. No. 5174 (Dec.

21   19, 2019)), resolving PG&E’s wildfire liabilities (collectively, the “Settlement Agreements”).

22          WHEREAS, the Settlement Agreements require the Parties to seek a stay of all estimation

23   proceedings.

24          WHEREAS the Parties sought and were granted a stay of all estimation proceedings before

25   the district court, Docket Text Order from Judge Donato Staying Estimation Proceedings and

26

27   1
      All docket entries cited in this petition refer to In re PG&E Corp. and Pacific Gas and Electric
28   Co., Case No. 19-30088 (DM) (Bankr. N.D. Cal.), unless specified otherwise.

                                                -2-
                       STIPULATION AND ORDER TO STAY APPEAL PENDING SETTLEMENT
                                      CASE NO. 20-CV-00787-HSG
 1   Vacating All Estimation Hearing Dates and Pre-Hearing Dates, Case No. 3:19-cv-05257, Dkt. No.

 2   276 (N.D. Cal. Dec. 20, 2019).

 3          WHEREAS, the Debtors petitioned for a direct appeal of the Inverse Condemnation Order to

 4   the Ninth Circuit and were granted a stay of the appellate proceedings by the Ninth Circuit pending

 5   settlement, PG&E Corp. and Pacific Gas & Electric Company v. Official Committee of Tort

 6   Claimants et. al, Case No. 20-bk-80017, Dkt. No. 10 (9th Cir. Jan. 31, 2020).

 7          WHEREAS, the Settlement Agreements are subject to a variety of conditions, including the

 8   confirmation of the Debtors’ Chapter 11 Plan of Reorganization and, under the terms, the Settlement

 9   Agreements can be terminated for a number of reasons prior to the approval of a Plan.

10          WHEREAS the Settlement Agreements, if finalized, will resolve the underlying dispute in

11   this case and render the Debtors’ appeal unnecessary.

12          WHEREAS, the Parties have conferred and agree that, under the terms of the Settlement

13   Agreements and in the interest of judicial economy, all proceedings and deadlines in this action

14   should be stayed pending the finalization of the Settlement Agreements; and

15          WHEREAS, the Parties certify that a copy of this Stipulation has been served on their

16   respective clients.

17          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

18   Parties, as follows:

19          1.      All proceedings and deadlines in the above-captioned action are hereby stayed

20   pending the finalization of the Settlement Agreements.

21          2.      In the event that either of the Settlement Agreements are terminated, the Parties will

22   submit a status report to the Court.

23          3.      By entering into this stipulation, the Parties do not waive any rights not specifically

24   addressed herein.

25

26

27

28

                                                  -3-
                         STIPULATION AND ORDER TO STAY APPEAL PENDING SETTLEMENT
                                        CASE NO. 20-CV-00787-HSG
 1   STIPULATED AND AGREED TO BY:

 2                                  CRAVATH, SWAINE & MOORE LLP

 3                                  /s/ Kevin J. Orsini
                                    Paul H. Zumbro (pro hac vice)
 4                                  (pzumbro@cravath.com)
                                    Kevin J. Orsini (pro hac vice)
 5                                  (korsini@cravath.com)
                                    Omid H. Nasab (pro hac vice)
 6                                  (onasab@cravath.com)
                                    825 Eighth Avenue
 7                                  New York, NY 10019
                                    Tel: 212 474 1000
 8                                  Fax: 212 474 3700
 9                                  WEIL, GOTSHAL & MANGES LLP
                                    Stephen Karotkin (pro hac vice)
10                                  (stephen.karotkin@weil.com)
                                    Ray C. Schrock, P.C. (pro hac vice)
11                                  (ray.schrock@weil.com)
                                    Jessica Liou (pro hac vice)
12                                  (jessica.liou@weil.com)
                                    767 Fifth Avenue
13                                  New York, NY 10153-0119
                                    Tel: 212 310 8000
14                                  Fax: 212 310 8007
15                                  MUNGER, TOLLES & OLSON LLP
                                    Fred A. Rowley, Jr. (#192298)
16                                  (fred.rowley@mto.com)
                                    Mark R. Yohalem (#243596)
17                                  (mark.yohalem@mto.com)
                                    350 South Grand Ave
18                                  Los Angeles, CA 90071-3426
                                    Tel: 213 683 9100
19
                                    KELLER & BENVENUTTI LLP
20                                  Tobias S. Keller (#151445)
                                    (tkeller@kellerbenvenutti.com)
21                                  Jane Kim (#298192)
                                    (jkim@kellerbenvenutti.com)
22                                  650 California Street, Suite 1900
                                    San Francisco, CA 94108
23                                  Tel: 415 496 6723
                                    Fax: 650 636 9251
24
                                    Counsel for the Debtors and Debtors in Possession
25

26

27

28

                                    -4-
           STIPULATION AND ORDER TO STAY APPEAL PENDING SETTLEMENT
                           CASE NO. 20-CV-00787-HSG
                              BAKER & HOSTETLER LLP
 1                            /s/ Robert A. Julian
                              Robert A. Julian (SBN 88469)
 2                            Cecily A. Dumas (SBN 111449)
                              1160 Battery Street, Suite 100
 3                            San Francisco, CA 94111
                              Telephone: 628.208.6434
 4                            Facsimile: 310.820.8859
                              Email: rjulian@bakerlaw.com
 5                            Email: cdumas@bakerlaw.com
 6                            Counsel to the Official Committee of Tort Claimants
 7                            WILLKIE FARR & GALLAGHER LLP
 8                            /s/ Benjamin P. McCallen
                              Matthew A. Feldman
 9                            mfeldman@willkie.com
                              Benjamin P. McCallen
10                            bmccallen@willkie.com
                              Antonio Yanez, Jr.
11                            ayanez@willkie.com
                              787 Seventh Ave.
12                            New York , NY 10019-6099
                              Tel: 212/728-8000
13                            Fascimile: 212-728-8111
14                            Counsel to the Ad Hoc Group of Subrogation Claim
                              Holders
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                              -5-
     STIPULATION AND ORDER TO STAY APPEAL PENDING SETTLEMENT
                    CASE NO. 20-CV-00787-HSG
 1                              ATTESTATION (CIVIL LOCAL RULE 5-1(i)3))

 2          In accordance with Civil Local Rule 5-1(i)(3), I attest the concurrence in the filing of this

 3   document has been obtained from the other signatories.

 4

 5                                                     /s/ Thomas B. Rupp
                                                       KELLER & BENVENUTTI LLP
 6                                                     Tobias S. Keller (#151445)
                                                       (tkeller@kellerbenvenutti.com)
 7                                                     Jane Kim (#298192)
                                                       (jkim@kellerbenvenutti.com)
 8                                                     650 California Street, Suite 1900
 9                                                     San Francisco, CA 94108
                                                       Tel: 415 496 6723
10                                                     Fax: 650 636 9251

11

12                                                 *      *     *
13                          PURSUANT TO STIPULATION, IT IS SO
14     ORDERED. DATED: February 11, 2020
15
                                                       HAYWOOD S. GILLIAM, JR.
16                                                     United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28

                                               -6-
                      STIPULATION AND ORDER TO STAY APPEAL PENDING SETTLEMENT
                                     CASE NO. 20-CV-00787-HSG
